               Case 2:20-cr-00105-JCC Document 60 Filed 09/08/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES,                                       CASE NO. CR20-0105-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    KENNETH JOHN RHULE,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Before the Court is Defendant Kenneth John Rhule’s motion for leave to file overlength
18   briefs (Dkt. No. 59) and the Government’s motion for leave to file an overlength brief (Dkt. No.
19   51). The Court GRANTS in part and DENIES in part the parties’ motions for leave to file
20   overlength briefs (Dkt. No. 51 and Dkt. No. 59).
21          The Court concludes that additional briefing on this matter is appropriate, but
22   Defendant’s request to file briefs four times as long as permitted by the Court’s local rules, see
23   CrR 12(b)(5), is not well taken. Having considered the motions and the relevant record, the Court
24   hereby ORDERS:
25          Defendant may file a 30-page opening brief, the Government may file a 30-page
26   response, and Defendant may file a 15-page reply.


     MINUTE ORDER
     CR20-0105-JCC
     PAGE - 1
             Case 2:20-cr-00105-JCC Document 60 Filed 09/08/20 Page 2 of 2




 1         DATED this 8th day of September 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0105-JCC
     PAGE - 2
